Citation Nr: 1111497	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  05-08 635	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1967 to March 1969.  The Veteran died in November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in April 2008, February 2009, and March 2010.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the appeal was obtained.

2.  The Veteran died in November 2002 as a result of cardiac arrest.  

3.  A disease or injury which caused or contributed to the Veteran's death is not shown to have been a result of a service-connected disability nor any established event, injury, or disease during active service.

4.  A total service-connected disability rating was not in affect for 10 years at the time of the Veteran's death and there is no indication that he was otherwise entitled to receive a total rating for 10 years prior to his death.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, hasten, or contribute substantially or materially to the Veteran's death; the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the appellant in letters dated in February 2005, April 2008, and March 2009.  The issues on appeal were readjudicated in a December 2010 supplemental statement of the case.  The VCAA letters notified the appellant of VA's responsibilities in obtaining information to assist in completing her claims and identified her duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the Veteran's death), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

The Board finds that the March 2009 VCAA letter substantially satisfied the provisions of 38 U.S.C.A. § 5103(a) and Hupp, supra.  At the time of his death the Veteran had established service connection for posttraumatic stress disorder and for bilateral hearing loss.  The record shows the appellant was adequately informed about the information and evidence not of record that was necessary to substantiate her claims, the information and evidence VA would seek to provide, and the information and evidence she was expected to provide. 

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in April 2008.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The record shows the appellant was requested to provide additional information as to any treatment the Veteran had received pertinent to her claims, including by correspondence dated in March 2010.  Although she subsequently reported that the Veteran had received treatment from a social worker and a psychiatrist at the Evansville Outpatient Clinic, the Board finds that VA efforts to assist her in obtaining those records were unsuccessful and that there is no indication that any existing records are, in fact, pertinent to the issues on appeal.  The Veteran's death certificate shows he died as a result of cardiac arrest at Deaconess Hospital in November 2002; however, there is no indication that he received any actual treatment at the hospital nor that any final treatment reports were actually produced.  In fact, there is no indication that the Veteran received any cardiac or other related treatment prior to his death.  The appellant has not stated nor is there any indication based upon a review of the available record that records pertinent to the present claims actually exist at Deaconess Hospital.  Therefore, the Board finds that further attempts to obtain additional evidence would be futile.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including cardiovascular disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war or during peacetime after January 1, 1947, and certain chronic diseases become manifest to a compensable degree within an applicable time period, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

VA regulations provide that certain disorders, including ischemic heart disease, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (effective before and after August 31, 2010).  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes is defined as including myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary spasm, and coronary bypass surgery, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  VA's Adjudication Procedure Manual also provides for service at a U.S. Army base in Thailand during the Vietnam era herbicide exposure may be conceded for a claim by a member of a military police unit.  See M21-1, Part IV.ii.2.C.10.q.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a servicemember had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service treatment records are negative for complaint, treatment, or diagnosis related to the Veteran's cause of death.  The Veteran's March 1969 separation examination revealed normal clinical evaluations of the heart and lungs.  Service records show he served in Thailand from May 1968 to March 1969 and that his principal duties were as a light vehicle driver with the 596th Quarter Master Company.  There is no indication of service or visitation to the Republic of Vietnam nor service as a military policeman on a U.S. Army base in Thailand.  

VA treatment records include a December 2000 report noting an abnormal electrocardiogram; however, subsequent records are negative for diagnoses or treatment for a cardiac disorder.  Records dated in September 2002 show the Veteran reported that he had sought treatment at a private hospital two months earlier for what he believed was a cerebrovascular accident, but that he was told he had chronic obstructive pulmonary disease.  An examination at that time revealed no heart abnormalities.  Records also indicate the Veteran had a long history of tobacco use.  A November 2002 report noted the appellant called to report that the Veteran had died.  She stated that he had been having problems with his emphysema as a result of exposure to paint fumes and that in the early morning she noticed he had stopped breathing.  

The Veteran's death certificate shows he died in November 2002 as a result of cardiac arrest.  It was noted his death was due to natural causes.  There is no indication that an autopsy was performed.  In statements in support of her claim the appellant asserted that service connection was warranted, but she provided no specific information as to how his death may have been related to service.  

Based upon the evidence of record, the Board finds that a disease or injury which caused or contributed to the Veteran's death is not shown to have been a result of an established event, injury, or disease during active service.  There is no evidence the Veteran's cause of death was in any way related to an actual event shown to have occurred during active service.  The Veteran had no cardiac or respiratory related problems during active service and none are shown to have developed either as a result of service or a service-connected disability.  Although the evidence shows the Veteran died as a result of cardiac arrest, there is no evidence his death was due to ischemic heart disease or a cardiovascular disorder.  In fact, the appellant's November 2002 statements to VA indicate the Veteran died as a result complications due to emphysema.  There is no indication that emphysema was incurred or aggravated as a result of service or a service-connected disability.  For these reasons, the Board finds that direct or presumptive service connection is not warranted.

While the appellant may sincerely believe that the Veteran's cause of death developed as a result of active service, she is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, her claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

1318 Claim

VA law provides that a surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service, or (3) was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(West 2002); 38 C.F.R. § 3.22(a) (effective January 21, 2000).  The phrase "entitled to receive" is defined as a situation where, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA, but was not receiving compensation because, in part, the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b)(3).  

The Federal Circuit in Rodriguez v. Peake, 511 F3d 1147 (Fed. Cir. 2008), found that the application of the January 21, 2000, amendment to section 3.22 did not create an unlawful retroactive effect because it did not retrospectively diminish any rights to benefits.  

In this case, the appellant's claim was received by VA in December 2002.  VA records show that at the time of the Veteran's death in November 2002 service connection was established for PTSD (rated 100 percent effective from November 2, 1995) and for bilateral hearing loss (rated 0 percent effective from November 28, 1995).

Based upon the evidence of record, the Board finds that a total rating was not in effect for 10 years prior to the Veteran's death and there is no indication that he was otherwise entitled to receive a total rating for the 10 years prior to his death under applicable VA law because of CUE in a prior determination.  He last served on active duty in March 1969 and he was not a former prisoner of war.  There is no basis in VA law to allow the benefits sought as to this specific matter.  Therefore, entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


